Title: From George Washington to Edmund Randolph, 10 October 1791
From: Washington, George
To: Randolph, Edmund



Sir
Mount Vernon Octor 10th 1791.

By the Post of Friday, I received your communications of the first instant; and from the character of Mr Campbell am glad to hear he is disposed to act as Attorney for the District of Virginia; & that you had forwarded the Commission to him for that purpose. Also, that a pardon had been sent to Saml Dodge as it appears that his errors were unintentional.
It is my wish & desire that you would examine the Laws of the General Government which have relation to Indian Affairs—that is—for the purpose of securing their lands to them—Restraining States—or Individuals from purchasing their lands—and forbidding unauthorized intercourse in their dealing with them. And moreover, that you would suggest such auxiliary Laws

as will supply the defects of those which are in being—thereby enabling the Executive to enforce obedience.
If Congress expect to live in Peace with the neighbouring Indians and to avoid the expences & horrors of continual hostilities, such a measure will be found indispensably necessary; for unless adequate penalties are provided, that will check the spirit of speculation in lands & will enable the Executive to carry them into effect, this Country will be constantly embroiled with, & appear faithless in the eyes not only of the Indians but of the neighbouring powers also. For Notwithstanding the existing laws—solemn Treaties—and Proclamations which have been issued to enforce a compliance with both—and some attempts of the Government So. Wt of the Ohio to restrain their proceedings, the agents for the Tennessee company are at this moment by public advertisements under the signature of a Zachariah Cox encouraging by offers of land, & other inducements, a settlement at the Mussle-Shoals, & is likely to obtain Emigrants for that purpose altho there is good evidence that the Measure is disapproved by the Crks & Cherokees—and it is presumed is so likewise by the Chicasaws & Choctaws, unless they have been imposed upon by assurances that trade is the only object they have in view by the Establishmt. I am Sir Yr most Obedt Hble Servt

Go: Washington

